Exhibit 10.47 AMENDMENT TO THE GOOGLE INC. ADWORDS RESELLER ADDENDUM This Amendment 2 to the Google Inc. AdWords Reseller Addendum (“ Amendment ”) and is entered into as of the Amendment 2 Effective Date (as defined below) by and between ReachLocal, Inc. (“Reseller ”) and Google Inc. (“ Google ”). Background WHEREAS, Customer and Google entered into a Google Inc. AdWords Reseller Addendum (as amended from time to time, the “ Addendum ”), with an effective date of April 25, 2011; and WHEREAS, through this Amendment, the parties wish to amend the Addendum. NOW THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, Customer and Google hereby agree that the Addendum shall be amended as of the Amendment Effective Date as follows: Terms 1. Extension. The first sentence of Section 12 of the Addendum is deleted and is hereby replaced with the following: “
